Title: From George Washington to Ebenezer Gray, 11 November 1782
From: Washington, George
To: Gray, Ebenezer


                  
                     sir
                     Head Quarters Novr 11th 1782
                  
                  In giving permission of absence to Officers for the recovery of their health, I have supposed the experiment of change of air & diet might be made in a few weeks, as well as in any length of time; I must therefore consider the indulgence given to you for the purpose, as limited to eight weeks from the date hereof, at the expiration of which time, I shall expect you will return to the Army.  I am sir Your Most Humble Servant
                  
                     Go: Washington
                     
                  
               